Perkins, J.
Samuel Mattix owned a piece of real estate, *152and sold it to Charles Wolf. He took a mortgage for unpaid purchase money. That act was an abandonment of the vendor’s equitable lien. Adams’ Eq., Am. ed., p. 341, note. Williams on Real Prop., Am. ed., p. 362, note. Harris v. Harlan, 14 Ind., p. 439.
J. N. Sims, for the appellant.
P. P. Davidson, J. H. McDonald, and A. L. Boache, for the appellees.
An equitable lien for purchase money, once abandoned, fairly and voluntarily, is abandoned forever.
Subsequently, Mattix gave up and satisfied his mortgage, taking the individual note of one Weand, in lieu of it, as his security for his money. He thereby relinquished his mortgage lien, the surrender of the mortgage having been voluntary, upon a fair contract.
This suit was instituted by Mattix, on the hypothesis that he could fall back upon a vendor’s lien, and for the enforcement of such a lien, in this case.
The Court below rightly held that it would not lie.
Per Curiam.
The judgment is affirmed, with costs.